Exhibit 10.23 CONTRACT FOR PURCHASE AND SALE OF REAL PROPERTY This Contract is made and entered into as of the 3rd day of March, 2005, by and between The Miami Herald Publishing Company, a Florida corporation, Richwood, Inc., a Florida corporation, and Knight-Ridder, Inc., a Florida corporation (collectively the "Seller"), and Citisquare Group, LLC., a Florida limited liability company (the "Buyer"). In consideration of the mutual agreements herein set forth, the parties hereto agree as follows: 1. Definitions. The following capitalized terms shall have the meanings given to them in this Section 1. Other capitalized terms when used in this Contract for Purchase and Sale shall have the meanings given to such terms in the Definitions Addendum attached hereto as Exhibit "B". 1.1.Closing. The delivery of the Deed to Buyer concurrently with the delivery of the Purchase Price to Seller. 1.2.Closing Date. The date of the Closing, which shall be the date which is Ninety (90) days following the Effective Date, or such other dates as maybe provided by this Contract. 1.3.Deed. The Special Warranty Deed which conveys the Land from Seller to Buyer, the form of which is attached hereto as Exhibit "D". 1.4.Deposit. The sum of Seven Million Five Hundred Thousand and 00/100 Dollars ($7,500,000.00), together with all interest earned on said sum while it is held in escrow by Escrow Agent in accordance with this Contract. 1.5.Easements. Collectively, (i) an easement to be granted by Buyer to Seller over a portion of the Land described as "Lot C", and a portion of the Land commonly known as N.E. 14th Street, in favor of Seller for the use of its trucks and heavy equipment for access, ingress and egress, and the staging of trucks for pickup and delivery of materials (the "Truck Easement") and (ii) an easement to be granted by Buyer to Seller for the purpose of parking up to a maximum amount of 740 vehicles, both in a location or locations on the Land to be designated by Buyer and reasonably approved by Seller, as Buyer formulates its development plans for the Land (the "Parking Easement"); provided, however, that upon completion of the construction of all of the improvements on the Land, Purchaser agrees to provide a minimum of 100 parking spaces on that portion of the Land known as Lot A, which is immediately adjacent and proximate to the front lobby entrance of the Herald Office Building. If, prior to the completion of the improvements, such parking on the Land would interfere in any material respect with Purchaser's construction process or materially increase the cost thereof, Purchaser shall have the right, to provide alternate sites for parking, as contemplated in the Parking Easement. The form of Truck Easement is attached hereto as Exhibit "G". The form of Parking Easement is attached hereto as Exhibit "H". 1.6.Effective Date. The date this Contract is executed by the last party (excluding Escrow Agent and Broker) to sign it. 1 1.7.Environmental Laws means any federal, state, or local law, statute, ordinance, rule or regulation governing pollution, contamination, protection of the environment, human health or safety, health or safety of employees, sanitation, and any matters relating to emissions, discharges, disseminations, releases or threatened releases, of Hazardous Materials into the air (indoor and outdoor), surface water, groundwater, soil, land surface or subsurface, buildings, facilities, real or personal property or fixtures or otherwise, arising out of relating to, or resulting from the manufacture, processing, distribution, use, treatment, storage, disposal, transport, handling, release or threatened release of Hazardous Materials (collectively, "Environmental Matters"), as the same have been or may be amended from time to time, including any common law cause of action providing any right or remedy relating to Environmental Matters, and all applicable judicial and administrative decisions, orders, and decrees relating to Environmental Matters. 1.8.Escrow Agent. Seller's Attorney shall be the Escrow Agent. 1.9.Intended Uses refers to a mixed use residential and commercial development to be comprised of one or more buildings, a parking garage and other appurtenant facilities. 1.10.Hazardous Materials means any pollutants, contaminants, toxic or hazardous or extremely hazardous substances, materials, wastes, constituents, compounds, chemicals, natural or man-made elements or forces (including petroleum or any by-products or fractions thereof, any form of natural gas, lead, asbestos and asbestos-containing materials ("ACMs"), polychlorinated biphenyls ("PCBs") and PCB-containing equipment, radon and other radioactive elements, ionizing radiation, electromagnetic field radiation and other non-ionizing radiation, infectious, carcinogenic, mutagenic, or etiologic agents, pesticides, defoliants, explosives, flammables, corrosives and urea formaldehyde foam insulation) that are regulated by, or form the basis of liability under, any Environmental Laws. 1.11.Geo-Technical Study Period means the period of time beginning seventy two (72) hours after the effective Date and concluding sixty days thereafter, provided that Buyer has received access to the Property for such purposes as provided in Section 4.1(b) herein. 1.12. Improvements. The building known as the "Boulevard Shops" located on that portion of the Land identified as "Lot D", together with all improvements or other structures owned by Seller and located on the Land. 1.13.Investigation Period. The period of time beginning seventy two (72) hours after the effective Date and concluding forty five (45) days thereafter, provided that Buyer has received access to the Property for such purposes as provided in Section 4.1(a) herein. 1.14. Land. That certain real property located in Miami-Dade County, Florida and more particularly described in Exhibit "A" attached hereto and made a part hereof. 1.15.Lease. The only lease of space in the Improvements which is dated as of April 1, 2002 and is between Richwood Incorporated, as landlord therein, and the United States of America (the "Tenant"), as tenant therein. 2 1.16.Permitted Exceptions. The title exceptions set forth in Exhibit "C" attached hereto. 1.17.Personal Property. Any items of personal property owned by Seller and located in the improvements. 1.18.Property. Collectively, the Land, Improvements, Personal Property and Property Records. 1.19. Property Records. Originals (to the extent available) or copies (to the extent originals are not available) of the following documents relating to the Property (if in the possession of Seller or any agent of Seller): the Prior Policy, all licenses, permits, certificates of occupancy, real and personal property tax bills, architectural and engineering plans, surveys, environmental reports and studies, leases, service contracts, and financial records of the Property. 1.20.Remedial Actions means all actions required by Environmental Laws related to the investigation, assessment, removal, remediation, abatement or mitigation, andincluding monitoring, of any event or conditions arising from or relating to the presence of any Hazardous Materials(s) on, at, under or migrating from the Property. 1.21. Purchase Price. The sum of One Hundred and Ninety Million and 00/100 Dollars ($190,000,000.00). 1.22. Rent. All rent and other charges, taxes, insurance, operating expenses, parking fees, late fees and any other payments for miscellaneous services performed by Sellerunder the Lease. 1.23. Service Contracts. All service contracts and maintenance agreements entered into by Seller or on behalf of Seller relating to the operation or maintenance of the Property which will affect the Property after Closing. A schedule of Service Contracts, if any, is attached hereto asExhibit "L". 2.Purchase and Sale. Seller agrees to sell and convey the Property to Buyer and Buyer agrees to purchase and acquire the Property from Seller on the terms and conditions hereinafter set forth. 3.Purchase Price. The Purchase Price shall be paid as follows: 3.1.Deposit. Concurrently with the execution of this Contract by Buyer and Seller, Buyer shall deliver to Escrow Agent the Deposit. The Deposit shall be placed by the Escrow 3 Agent in an insured interest-bearing escrow account (with a banking institution as agreed to by both Buyer and Seller) with a commercial or savings bank doing business in the County where the Escrow Agent is located. The Buyer shall provide its taxpayer identification or social security number concurrently with the delivery of the Deposit, together with a completed and executed W-9 Form. All interest that accrues on the Deposit shall accrue for the benefit of Buyer, unless Buyer defaults hereunder and Seller retains the Deposit, in which event Seller shall retain all interest accrued thereon. 3.2.Independent Consideration. In all events, the sum of One Hundred and No/100 Dollars ($100.00) (the "Independent Consideration") which sum has been bargained for and agreed to as consideration for Seller's execution and delivery of this Contract will be payable to Seller out of the Escrow Deposit, even if this Contract is terminated under its express provisions. The Independent Consideration is independent of all other consideration provided in this Contract, and is non-refundable in all events. Seller and Buyer stipulate that the Independent Consideration is sufficient consideration to support this Contract notwithstanding Buyer's rights to terminate this Contract as set out in this Contract. 3.3.Cash to Close. The Cash to Close and the Deposit shall be paid to Seller in accordance with the closing procedure hereinafter set forth. 4 4.Investigation Period. 4.1.Buyer's Inspection of the Property. (a)During the Investigation Period, Buyer shall have the right to enter upon the Land andImprovements to make inspections and investigations of the condition of the Property which Buyer deems reasonably necessary, including, without limitation, inspections for the purpose of conducting a Phase II environmental assessment of the Property ("Inspection"), consistent with the general parameters of ASTM 1903 or similar Phase II Environmental Assessment parameters, the findings of which relative to the presence, if any, of any Recognized Environmental Condition shall be disclosed to Seller pursuant to Exhibit "M," paragraph (a). Buyer's Inspection shall be completed utilizing procedures and equipment which minimize to the greatest extent reasonably practicable, the potential for environmental damage to the Property. After completing its Inspection of the Property, Buyer shall, at its sole cost and expense, repair any damage it has caused to the Property. Buyer's Inspection shall be at Buyer's sole cost and expense and shall be conducted during normal business hours with adequate prior notice (at least 72 hours) to Seller to enable Seller to have Seller's representative present at any on-site inspections. Prior to conducting any Inspection, Buyer shall provide Seller with the scope of work to be conducted, however, Seller's approval of the scope of work shall not be required. Seller shall be given the opportunity to have Seller's representatives, which may include a third party consultant, present during any sampling activities performed as part of Buyer's Inspection and such representatives shall be entitled to receive a portion of the sampling materials collected (i.e. Buyer and Seller will "split" samples) utilizing procedures which are customary and accepted practices by environmental professionals. Seller shall be responsible for all costs associated with the presence of Seller's representatives during Buyer's Inspection and will bear all costs associated with any testing Seller conducts on Seller's portions of any materials collected on the Property. All Inspections shall be conducted in such a manner as not to unreasonably interfere in any material respect with Seller's business operations on the Property. All information obtained or generated by the Buyer during the Investigation Period and thereafter until Closing with respect to such Environmental Assessment (as hereunder defined in Exhibit "M," paragraph (a)) and other investigation and testing performed on or in relation to the Property shall be kept confidential except for disclosures to such professionals, investors, lawyers and mortgage lenders ("Buyer's Consultants") as may be reasonably required in connection with Buyer's investigation and acquisition of the Property, or as otherwise required by any law which requires Buyer or its Consultants to make disclosure of such information. Notwithstanding the foregoing, if any matter relating to Buyer's Environmental Assessment and Inspection of the Property must, by law, be reported or disclosed to a governmental entity by the property owner or operator and Buyer has not closed on the Property, Buyer shall notify Seller and Seller shall determine if disclosure is required and thereafter make any required disclosure or report to the applicable governmental entity. Notwithstanding the foregoing, the confidentiality provision set forth in this section shall be in addition to and shall in no way limit any confidentiality requirements placed on the Buyer pursuant to any separate confidentiality agreement. Buyer shall deliver to Seller no later than the last day of the Investigation Period, a copy of the final report of the Environmental Assessment (as hereinafter defined in Exhibit "M," paragraph (a)). Buyer's contract(s) with third parties performing any portion of the Inspection on the Property shall require that all information concerning the Property remain confidential except as required by any law which requires Buyer or its Consultants to make disclosure of such information. 5 (b)If Buyer has been unable to complete geo-technical subsurface investigations that Buyer deems reasonably necessary for designing and engineering Buyer's planned improvements to the Property during the Investigation Period, Buyer shall have the right to continue such geotechnical subsurface investigations during the remainder of the Geo-Technical Study Period. If the Geo-Technical Study Period extends beyond the Investigation Period, Buyer shall conduct no further investigations or inspections related to the Environmental Condition of the Property during such Geo-Technical Study Period, and shall be deemed to have waived all rights to object to any new Environmental Condition (as hereafter defined in Exhibit "M," paragraph (a)) discovered inadvertently, or by whatever means, in connection with and/or during any geo-technical testing occurring after the conclusion of the Investigation Period ("Waiver of New Environmental Condition"), provided, however, that such Waiver of New Environmental Condition shall not in any manner whatsoever limit, monetarily or otherwise, Seller's Remedial Obligations (as hereinafter defined in Exhibit "M," paragraph (a)) if such new Environmental Condition is discovered (i) by Seller in conjunction with preparation of the Response Plan, (ii) by any governmental agency in its review or approval of the Response Plan, (iii) by Seller in response to any governmental agency's requirements imposed during such review and approval of the Response Plan, (iv) in connection with Seller's performance of the Seller's Remedial Obligations, or (v) as a result of Buyer's performance of Post-Closing Work (as hereinafter defined in Exhibit "M," paragraph (e)) based on what was discovered during the Investigation Period and/or work required by a governmental agency as a part of the Response Plan based on what was discovered during the Investigation Period. (c)After the conclusion of the Geo-Technical Study Period and until the Closing Date, Buyer shall have the right to enter upon the Land and Improvements to make inspections and investigations of the condition of the Property which Buyer deems reasonably necessary, however, such inspection and investigations shall not include any sub-surface activities, including but not limited to drilling, sampling, coring or testing of the soils, groundwater or building foundations of any Improvements on the Property. Any inspections or investigations Buyer undertakes after the Investigation Period will be conducted in a manner which shall, to the extent reasonably practicable, minimize interference with Seller's business operations on the Property. 4.2.Property Records. Following the Effective Date, Buyer may elect to examine the Property Records at the Property or such other place as Seller and Buyer shall mutually agree. Seller shall make the Property Records available to Buyer for examination at such location during normal business hours after reasonable notice to Seller. Buyer may, at its sole cost and expense, make copies of the Property Records. Buyer acknowledges that the Property Records are being provided to Buyer without warranty or representation. Without limiting the foregoing, Buyer specifically acknowledges that the Property Records may be incomplete, inaccurate or otherwise deficient and as such, the Property Records are being made available to Buyer solely as an accommodation to Buyer. Buyer is not entitled to rely upon the information contained in the Property Records for any purpose and Buyer will make its own independent evaluation of the Property and the matters set forth in the Property Records. Neither the Seller nor the Seller's representatives can be relied upon to provide representations as to historic use of or operations upon the Property by Seller or others. If this Contract is terminated prior to Closing, Buyer will return all copies of the Property Records to Seller. 6 4.3 Environmental Matters. All environmental matters will be addressed as provided in Exhibit "M" attached hereto and made a part hereof. 4.4.Buyer's Right to Terminate. Buyer shall not have the right to terminate this Contract (and the Deposit shall not be refundable), except as provided in Exhibit "M" or Section 5 herein or for an uncured material breach of a representation, warranty or covenant by Seller or in the event of a condemnation to the extent herein provided. Failure by Buyer to timely notify Seller of an Environmental Condition or an objection to an Additional Exception as provided in Exhibit "M" and Section 5 respectively during the Investigation Period shall be deemed a waiver of Buyer's rights to make any future objections with respect to same. If this Contract is not terminated as provided herein, except as expressly provided otherwise in this Agreement, Buyer shall be deemed to have acknowledged that (a) BUYER HAS HAD THE FULL OPPORTUNITY TO MAKE SUCH INVESTIGATION OF THE CONDITION OF THE PROPERTY AS BUYER HAS DEEMED NECESSARY; (b) BUYER IS RELYING SOLELY UPON ITS OWN INVESTIGATION IN MAKING THE DECISION TO PURCHASE THE PROPERTY; AND (c) BUYER WILL ACCEPT THE PROPERTY IN ITS "AS IS" CONDITION, WITHOUT ANY OBLIGATION OF SELLER TO MAKE ANY REPAIRS OR RENOVATIONS TO THE PROPERTY, AND WITH NO REPRESENTATIONS OR WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE. 4.5.Service Contracts. Intentionally omitted. 4.6. Indemnification. Buyer hereby agrees to indemnify Seller and hold Seller harmless against all claims, demands and liability, including Attorneys' Fees, for nonpayment for services rendered to Buyer, for construction liens, for payment of expenditures related to preparation and implementation of the Response Plan in excess of the Cap and for damage to persons or property arising out of Buyer's negligence in the conduct of its Inspection of the Property or activities, Buyer's activities during the Geo-Technical Study Period or Buyer's Post-Closing Work. Following the Closing on this transaction, Seller shall indemnify Buyer and hold Buyer harmless against all claims, demands and liability, including reasonable Attorneys' Fees, for nonpayment of Seller's construction liens affecting the Property. Notwithstanding anything to the contrary set forth in this Contract, the indemnification and agreement to hold harmless set forth in this Section shall survive the Closing or the earlier termination of this Contract. 7 4.7.Liability Insurance. Buyer's right to enter the Property during the InvestigationPeriod and Geo-Technical Study Period and thereafter shall be subject to Buyer's prior delivery to Seller of an insurance binder evidencing that Buyer has obtained a liability insurance policy for the Property insuring Buyer and its agents and naming the Seller as an additional insured. Buyer shall furnish insurance coverage for the benefit of the Seller and the Buyer shall furnish to the Seller an ACORD form certificate of insurance issued by or on behalf of an insurance company authorized to do business in the State of Florida which insurance company must have a Best rating of B+ VII or higher and which certificate of insurance shall evidence the following insurance coverages for the Buyer and its agents: (i) $5 million commercial general liability insurance coverage, including coverage for bodily injury, personal injury and property damage, and (ii) workers-compensation coverage as required by the State of Florida including employer-s liability coverage with limits of $1 million bodily injury each accident, and $5 million bodily injury by disease. Such liability insurance shall be reasonably approved by Seller prior to Buyer entering the Property. 4.8.Security Interest in the Deposit Buyer hereby grants Seller a security interest in the Deposit as security for Buyer's obligation to indemnify Seller under this Section 4 and Exhibit "M". In the event that Seller suffers any loss or damage prior to Closing resulting from nonpayment for services rendered to Buyer, for construction liens, for Seller's expenditures related to performance of Seller's Remedial Obligations in excess of the Cap and for damage to persons or property arising out of Buyer's negligence in the conduct of its Phase II Inspection of the Property, activities during the Geo-Technical Study Period and Buyer fails to reimburse Seller for such loss or damage within ten (10) days after written notice thereof from Seller to Buyer specifying the nature of such loss or damage, Seller shall have the right to receive the Deposit or a portion thereof as reimbursement for such loss or damage, and Buyer shall promptly replace that portion of the Deposit disbursed to Seller hereunder. Buyer's failure to replace the Deposit shall be a default under this Contract. Notwithstanding the foregoing, if Buyer shall dispute its responsibility for any amounts hereunder for which Seller seeks to impose liability on Buyer, the same shall be resolved by expedited arbitration in accordance with the expedited arbitration rules of the American Arbitration Association ("AAA"). 4.9. NO REPRESENTATIONS OR WARRANTIES. TO THE MAXIMUM EXTENT PERMITTED BY LAW, AND EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR IN THIS CONTRACT OR IN THE CLOSING DOCUMENTS, SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY REPRESENTATIONS OR WARRANTIES, OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE PROPERTY, THE SERVICE CONTRACTS OR THE LEASE, INCLUDING, WITHOUT LIMITATION (i) THE VALUE, CONDITION, PROSPECTS, MERCHANTABILITY, HABITABILITY, PROFITABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE, OF THE PROPERTY OR THE PROFITABILITY OF THE LEASE AND/OR THE SERVICE CONTRACTS, (ii) THE CONDITION OR QUALITY OF THE CONSTRUCTION OR MATERIALS INCORPORATED INTO THE PROPERTY, OR (iii) THE MANNER OF REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THIS SECTION 4 SHALL SURVIVE THE CLOSING. 8 4.10.
